Detailed Action
Summary
1. This office action is in response to the application filed on October 07, 2019. 
2. Claims 1-8 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on October 07, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
6. The drawings submitted on October 07, 2019 are acceptable.
Specification Objection
7. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Terashima “20180367023”.

In re to claim 1, Terashima discloses an intelligent power module (Figs. 1 shows a power module and Figs.2-6 is the detail of schematics of Fig.1), comprising: semiconductor elements (IGBTs 11 to 16) of a plurality of phases (a U-phase to a Z-phase); 
drive circuits (driver circuits 3U to 3Z) of a plurality of phases configured to drive the semiconductor 5devices of the plurality of phases (respective phases of a U-phase to a Z-phase  to drive IGBTS 11 to 16) ; and 
plurality of a of temperature detection elements (Fig. 2 shows only sample of one driver unit 3K is coupled to the temperature sensor 19. Examiner noted each driver unit circuits necessary consist of its own temperature sensor 19. Therefore, a plurality of temperature sensor 19 exist in a power module 1) configured to detect respective element temperatures (temperature sensor 19) of the semiconductor elements of the plurality of phases (U-phase to a Z-phase), each of the drive circuits (driver circuits 3U to 3Z) including a gate control circuit (a gate control circuit 31) configured to control input to a gate terminal of the 10semiconductor element in a subject phase (the gate control circuit 31 performs an ON/OFF control operation of the a gate terminal of each IGBT 1i), 
a protection circuit (a combination of an overcurrent detection circuit 32, a control voltage detection circuit 33, and a chip temperature detection circuit 34 are serves as a protection factor detection unit) configured to detect an abnormality of the semiconductor element in the subject phase (overcurrent detection signal Soc, low-voltage detection signal Suv and high-level overheat detection signal Soh are representing the abnormality detection signal), 
an error signal generation circuit (continuation signal generation unit 36) configured to output an error signal (continuation signal generation unit 36 OR gate comparing signals Soc, Soh and Suv and output a protection factor continuation signal Spc) when the protection circuit detects the abnormality (signal Spc, see paragraph 0030), 
15a temperature signal generation circuit (temperature detection circuit 34) configured to generate a temperature signal (signal Soh) of a voltage value corresponding to the element temperature of a specific semiconductor element (temperature detection circuit 34 detects the voltage of a specific the IGBT 11 to 16) which is any one semiconductor element of the semiconductor elements (IGBTs 11 to 16) of the plurality of phases (a U-phase to a Z-phase), and 
an output control circuit (a signal selection unit 37) configured to select the error signal while the error 20signal generation circuit outputs the error signal (a signal selection unit 37 is configured to select signal between Spc and Spd), to select the temperature signal   while the error signal generation circuit does not output the error signal (a signal selection unit 37 is configured to select signal Spd, when the comparator CP3 outputs a high-level overheat detection signal Soh representing the overheating state becoming the protection factor 0038-0041), and to output a selected signal as an alarm signal (signal Sse is an output signal from selection unit 37), 
the temperature signal generation circuit (temperature detection circuit 34) being configured to change the voltage value of the temperature signal in accordance with the element temperature of the specific 25semiconductor element within a voltage range different from the voltage value of the29 error signal (comparator CP3 outputs a high-level overheat detection signal Soh representing the overheating state becoming the protection factor, changes a state of a one-shot pulse signal PSoh from the low level in the usual state to the high level and outputs this one-shot pulse signal PSoh where the high-level pulse which , see paragraph 0038 and 0042. Examiner noted that the signals Soh and PSoh changes the state from the low level in the usual state to the high level different from the voltage value of the error signal).
In re to claim 2, Terashima discloses (Figs.1-6), wherein the temperature signal generation circuit (temperature detection circuit 34) is configured to reduces the voltage value of the temperature signal as the element temperature of the specific semiconductor 5element is higher (when the temperature increases the voltage increase as well. As the temperature increase above Vth3, the voltage drops/reduces to zero which shut of the switch. See paragraph 0033).
In re to claim 3, Terashima discloses (Figs.1-6), wherein the temperature signal generation circuit (temperature detection circuit 34) is configured to set the voltage value of the temperature signal to a constant value within the voltage range when the element temperature of the specific semiconductor element is lower than a first temperature (the voltage between the threshold voltage of temperature sensor 19 and voltage of Vth3 is equivalent to voltage range. Examiner that the set temperature of temperature sensor 19 is equivalent to first temperature), and 10change the voltage value of the temperature signal (overheat detection signal Soh changes the state from the low level in the usual state to the high level, see paragraph0042 and 0038. Examiner noted that change the voltage state from high to low or vice versa is equivalent to change the voltage value) according to the element temperature of the specific semiconductor element when the element temperature of the specific semiconductor element is equal to or higher than the first temperature (when the a voltage signal detected by the temperature sensor 19 is equal to higher than threshold voltage Vth3. As the temperature increase above Vth3, the voltage drops to zero which shut of the switch).  
10 In re to claim 6, Terashima discloses (Figs.1-6), wherein the specific semiconductor element (IGBT 11 to 16 ) includes a semiconductor element in a subject phase (Fig.2 shows a semiconductor element IGPT 1i may represents one of the respective phases of a U-phase to a Z-phase  to drive IGBTS 11 to 16 ). 
In re to claim 8, Terashima discloses (Figs.1-6), wherein the drive circuits (driver circuits 3U to 3Z) of the plurality of phases (phase U to Z) form one integrated circuit (the driving device by a semiconductor integrated circuit (IC), see paragraph 0010), and 20the plurality of temperature detection element (drive unit driver circuits 3U to 3Z has coupled to the plurality of the temperature sensor 19),  is configured to detect an element temperature of the integrated circuit instead of the element temperature of the semiconductor elements of the plurality of phases (chip temperature detection circuit 34 can detect the temperature sensor 19 and chip 17 incorporating in an integrated circuit (IC)).
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Terashima “20180367023” in view of Nakamorin “20150023076”.
In re to claim 7, Terashima discloses (Figs.1-6), wherein the drive circuit (driver circuits 3U to 3Z) in a specific phase further includes a selector configured to 15acquire information on the element temperature (the switch gate (the control terminal) is coupled to an output terminal of the OR gate 37c of the signal selection unit 37) of the semiconductor element of other phases (a U-phase to a Z-phase of the IGBTS 11 to 16).
Terashima teaches the drive circuit in a specific phase further includes a selector configured to acquire information on the element temperature of the semiconductor element of other phases but fail having select a semiconductor element having a highest temperature among the semiconductor elements of the plurality of phases as the specific semiconductor element.
However, Nakamori teaches a power converter (Figs. 1 and 8-9) having select a semiconductor element having a highest temperature among the semiconductor elements of the plurality of phases as the specific semiconductor element (Fig.2 shows a maximum value selector 62 which selects a maximum value or a highest temperature of voltages proportional to the respective temperatures output from the three temperature detection circuits 61x, 61y, and 61z, see paragraph 0044) and that, as a whole, by selecting highest temperature among the semiconductor elements leads to achieve the high accuracy which provide a protection to the semiconductor element, see paragraph 0003. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the inverter of Terashima to include selector element  as taught by Nakamori to provide high accuracy which provide protection to the semiconductor element, see paragraph 0003. 
Allowable Subject Matter
10. Claims 4-5 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “when the element temperature of the semiconductor element in the subject phase is equal to or higher than a second temperature which is higher than the first temperature, and the temperature signal generation circuit is configured to change the voltage value of the temperature signal according to the element temperature of the specific semiconductor element when the element temperature of the specific semiconductor temperature is equal to or higher than the first temperature and lower than the second temperature, and set the voltage value of the temperature signal to the constant value outside the voltage range when the element temperature of the specific semiconductor element is equal to or higher than the second temperature.”
In re to claim 5, claim 5 depend from claim 4, thus are also objected for the same reasons provided above. 
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Examiner, Art Unit 2839